tcmemo_2009_197 united_states tax_court virginia diana sykes a k a virginia britt petitioner and william s britt intervenor v commissioner of internal revenue respondent docket no filed date john a cocklereece jr for petitioner ocie f murray jr for intervenor edwina l jones for respondent memorandum findings_of_fact and opinion paris judge petitioner seeks review of respondent’s final_determination that petitioner is not entitled to relief from joint_and_several_liability under sec_6015 c or f with respect to a deficiency in income_tax of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and a penalty under sec_6662 of dollar_figure for tax_year and that petitioner is not entitled to relief from joint_and_several_liability under sec_6015 with respect to the tax_liability reported for tax_year but not paid in the amount of dollar_figure petitioner initially disputed the notice_of_deficiency for tax_year but petitioner abandoned her disputes over the adjustments giving rise to the deficiency in income_tax for prior to the date of trial findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein by this reference both petitioner and intervenor resided in north carolina at the time the petition and the notice of intervention were filed 1section references are to the internal_revenue_code_of_1986 as amended and in effect at the time the petition was filed with this court and or in effect for the year at issue rule references are to the tax court’s rules_of_practice and procedure background petitioner and intervenor were married on date the couple’s marriage ended in divorce on date prior to and during the marriage petitioner worked for intervenor in intervenor’s law practice their business relationship predated the marriage by several years during the taxable_year at issue petitioner who holds a bachelor of science degree in nursing and a bachelor of arts degree in pre-law was intervenor’s office manager a role she filled prior to marriage as well intervenor was engaged in the practice of law as a sole_proprietor throughout all of the periods discussed as office manager petitioner kept the financial records for intervenor’s law office reviewed mail received read invoices and paid bills including advance cost expenses on clients’ accounts petitioner kept all of the records for the law practice in she had signature_authority on the business bank account during the tax_year at issue prior to and during the marriage intervenor and petitioner frequently discussed business and family financial matters through her position as office manager and through these frequent conversations about finances petitioner became aware of the law practice’s financial difficulties including the 2though the couple did not receive a divorce decree until date petitioner and intervenor physically separated on date fact that checks drawn on the law practice’s bank account in and were often returned as dishonored by the bank for failing to maintain sufficient funds law practice checks signed by petitioner were among those returned for insufficient funds petitioner made loans to the law office and to intervenor personally during and to cover the financial shortages in date shortly after marrying petitioner and intervenor purchased a cadillac escalade to be used for the law practice the automobile a sport_utility_vehicle suv was used primarily by petitioner in the performance of her duties as office manager which included delivering outgoing mail to the post office and driving to and from the bank that held the law practice’s account the vehicle was titled in both petitioner’s and intervenor’s names the monthly principal and interest payments for the purchase_price of the vehicle were made from the law office account law practice checks for some of the cadillac escalade payments were signed by petitioner in petitioner and intervenor sold their interests_in_real_property known as lots and of the northwoods subdivision section three lots and robeson county lumberton north carolina their interests in the property were sold for gross_proceeds of dollar_figure with a cost_basis of dollar_figure resulting in a net_capital_gain of dollar_figure though the parcels of land were legally owned by intervenor and his brother doing business in the name of a partnership entity britt britt pllc petitioner was required to sign the deed of conveyance under north carolina property law the deed and closing statements are dated date prior to sale petitioner and intervenor discussed the original purchase_price of the real_estate sale negotiations and proposed prices for sale petitioner knew that the proceeds from the sale of their interests in the property were deposited into the law practice bank account payments from that account were made on a mortgage for a residence where both petitioner and intervenor lived although the house was titled solely in petitioner’s name and purchased prior to marriage additionally the proceeds deposited in the law practice bank account which petitioner often reviewed were used to make the monthly principal and interest payments on the cadillac escalade during in petitioner filed a number of domestic violence complaints with the local police department petitioner sought a restraining order against intervenor on the grounds of the 3because the parcels of land were owned one-half by each brother the above figures represent a half share of the sale proceeds 4intervenor testified that the house was purchased while intervenor was married to his first wife and before petitioner and intervenor were married intervenor further testified that the house was titled solely in petitioner’s name because at the time of its purchase intervenor had not yet divorced his first wife domestic-violence-related incidents in august of a north carolina state district_court issued a mutual domestic violence protective_order for both husband and wife however petitioner and intervenor appeared to reconcile in date and petitioner’s domestic violence complaint was voluntarily dismissed petitioner and intervenor timely requested in date an extension of time to file their return prior to requesting their extension in date a form 1099-s proceeds from real_estate transactions was issued to intervenor and petitioner in the amount of dollar_figure for tax_year the form 1099-s reflected the couple’s home address during a period of time when petitioner and intervenor were still living together prior to the expiration of their extension to file and in light of tropical storm francis the irs extended the date filing deadline to date petitioner and intervenor made arrangements to meet with the tax_return_preparer the week following the date deadline petitioner was the sole party responsible for reviewing the documents to be presented to the tax_return_preparer for tax_year petitioner even assisted the return preparer debra jernigan with the preparation of the joint income_tax return for in doing so petitioner reviewed the expenses of the law practice during the preparation of the return petitioner matched each bank check against each expense to be claimed in gathering business and personal records to take to the return preparer for tax_year petitioner went through client ledger cards that listed expenses paid for each client petitioner classified business checks from intervenor’s law practice into categories of expenses for use in preparation of petitioner’s and intervenor’s income_tax return petitioner went over these classifications with the return preparer when the income_tax return was being prepared additionally after reading about the new tax law benefit for suvs in the news petitioner provided the return preparer the cost of the cadillac escalade as a deduction under sec_179 even though petitioner and intervenor had purchased the suv in date and placed it in service in that year although the real_estate lots and was sold in a schedule d capital_gains_and_losses reflecting the transaction was not included in the couple’s return petitioner and intervenor’s joint federal_income_tax return was untimely filed on date the return reported the amount owed as dollar_figure petitioner knew at the time she signed the tax_return that her husband owed a separate_income tax_liability for tax_year in excess of dollar_figure this liability was not satisfied until after the return was filed and the money used to satisfy the debt was provided by intervenor’s family additionally during the period in question petitioner knew that intervenor was legally obligated to make periodic_payments for child_support and alimony from a prior marriage and further knew that intervenor would make these payments before he would attempt to pay his tax debts there is no evidence that petitioner signed the return under duress nor is there any evidence of marital strife or violence contemporaneous with the preparation or signing of the tax_return the parties separated later in and obtained a divorce decree in date on date respondent mailed to petitioner and intervenor duplicate originals of a notice_of_deficiency for tax_year in the notice_of_deficiency respondent denied the claimed sec_179 deduction for the cadillac escalade on the grounds that it should have been expensed in the year placed_in_service denied deductions for law-practice-related business_expenses that had been duplicated and claimed twice adjusted the couple’s income to reflect the receipt of a capital_gain from the sale of lots and and disallowed unsubstantiated advance costs claimed to have been paid on behalf of clients the notice in tallying the total amount of tax due for stated that the self-assessed amount of tax_liability reported by petitioner and intervenor but not paid in the amount of dollar_figure was currently due the notice_of_deficiency imposed a penalty for failing to timely file an income_tax return under sec_6651 and an accuracy-related_penalty under sec_6662 the income_tax_liability and deficiency from which petitioner seeks relief for are attributable to items of intervenor including his self-employment_tax liability for petitioner no longer disputes the adjustments giving rise to the deficiency in income_tax for petitioner instead seeks relief under sec_6015 from joint_and_several_liability for the amounts determined by respondent in the notice_of_deficiency as well as the self-assessed amount reported by petitioner on her income_tax return on date petitioner timely submitted to respondent a request for relief from joint_and_several_liability under sec_6015 for tax_year on date the petition was filed with this court on date respondent sent to petitioner a notice of final_determination denying petitioner’s request according to the notice_of_determination respondent denied petitioner relief from joint_and_several tax_liability with respect to the understatement because respondent determined that petitioner had actual knowledge of the items giving rise to the deficiency in tax for petitioner was denied relief from joint_and_several_liability with respect to the underpayment in tax for because respondent determined that petitioner knew at the time that she signed the return that intervenor had financial difficulties and would not be able to pay the tax_liability shown on the return petitioner was denied equitable relief for both the understatement and the underpayment under sec_6015 because respondent determined that petitioner actually knew of the items giving rise to the deficiency knew that the unpaid tax_liability shown on the return would not be paid and failed to establish that she would suffer economic hardship if relief was not granted the court must decide whether petitioner is entitled to opinion relief under sec_6015 c or f i jurisdiction this case presents the court with a unique jurisdictional question that although never raised by either party must be resolved the court must decide whether it has jurisdiction to hear petitioner’s claim for relief from the tax reported on the joint_return sec_6015 grants the tax_court jurisdiction to determine the relief available to a spouse with respect to a joint_return pursuant to sec_6015 the tax_court has jurisdiction to review a denial of sec_6015 relief by the irs the court also has jurisdiction as part of its traditional authority in deficiency cases to review claims under sec_6015 which are raised as an affirmative defense against income_tax deficiencies and penalties determined in a notice_of_deficiency see 114_tc_276 under sec_6015 the tax_court shall have jurisdiction to determine the appropriate relief available to the requesting individual if any petition for innocent spouse relief is filed after the earlier of the date the irs mails to the taxpayer’s last_known_address a final notice_of_determination denying relief or a date months after the date the request for relief was filed with the irs sec_6015 and ii petitioner’s tax_liability before this court is for a single tax_year part of the tax_liability was determined by respondent and part was reported by petitioner on her income_tax return on date in response to the irs examination of petitioner’s tax_year petitioner timely submitted to respondent a request for relief under sec_6015 for tax_year on date respondent mailed to petitioner a notice_of_deficiency for which determined a deficiency of dollar_figure an addition_to_tax of dollar_figure under 5though the reported amount was included in the notice_of_deficiency as currently due this amount was not an item determined as understated and deficient by respondent this merely served as a reminder to petitioner and intervenor that the amount reported on the tax_return was still unpaid sec_6651 and a penalty of dollar_figure under sec_6662 the tax_liability of dollar_figure reported on her income_tax return is in large part unpaid petitioner timely filed a petition for redetermination of the deficiency on date the petition also sought sec_6015 relief with respect to the tax reported on the return petitioner raises an affirmative defense to the notice_of_deficiency under sec_6015 c and f additionally petitioner seeks relief from her reported and unpaid tax_liability under sec_6015 under sec_6213 this court has jurisdiction to review petitioner’s sec_6015 claim as an affirmative defense to the notice_of_deficiency the question remains however whether this court has jurisdiction over the reported and unpaid tax_liability since the petition was filed prematurely under sec_6015 on date petitioner timely submitted to respondent a request for relief under sec_6015 for tax_year petitioner filed a petition with this court on date seeking redetermination of the deficiency respondent did not mail to petitioner a notice of final_determination denying her date request until date as discussed earlier for the court to have sec_6015 jurisdiction over her claims petitioner should have filed a petition for review of the notice_of_determination within days of date see sec_6015 and ii however petitioner filed her petition with this court on date days before respondent mailed the notice_of_determination under sec_6015 the petition was filed prematurely moreover the proper time for filing has now long passed a trial on this matter was held the issues were fully briefed by the parties’ counsels and respondent has not raised any defense regarding the court’s lack of jurisdiction over the matter like sec_6511 and sec_6330 the requirements under sec_6015 for petitioning the tax_court are jurisdictional see pollock v commissioner t c slip op pincite the tax_court is a court of limited jurisdiction and thus can only hear cases for which jurisdiction has specifically been granted by congress see sec_7442 83_tc_309 because the petition in this matter was filed prematurely the court lacks jurisdiction see 129_tc_97 holding that the court lacked jurisdiction over a sec_6015 claim that was prematurely filed even though the petition was prematurely filed petitioner could have rectified the error by petitioning this court for relief from the reported and unpaid tax_liability within days of the mailing of the notice of final_determination and the court would have then had jurisdiction to hear that matter this did not happen as a result this court does not have jurisdiction to hear petitioner’s claims for relief regarding her reported and unpaid tax_liability for tax_year see pollock v commissioner supra at slip op pincite- holding that the court’s jurisdictional time limit may not be equitably tolled under sec_6015 as a result the court will consider only petitioner’s sec_6015 defenses against the notice_of_deficiency and not petitioner’s equitable claims regarding the reported and unpaid amount as reported on her return ii sec_6015 and relief from joint_and_several tax_liability under sec_6013 a husband and wife filing a joint_return are jointly and severally liable for all tax for the taxable_year not merely the amount shown on the return including interest and penalties petitioner claims she is entitled to relief from this liability under sec_6015 sec_6015 relieves a spouse of joint_and_several_liability in three situations if the spouse did not know or have reason to know of the deficiency when the return was signed and satisfies other conditions if a divorced or separated spouse seeks to limit individual liability to the portion of the deficiency attributable to him or her and in the case of a deficiency or of a tax shown on a return but not paid if it is inequitable to hold the spouse liable for the tax see sec_6015 c and f respectively this last provision found in sec_6015 only applies if relief is not available to the taxpayer under the other two provisions a sec_6015 under sec_6015 generally the spouse seeking relief from liability for an understatement_of_tax will be entitled to relief if he or she did not know or have reason to know of the understatement when the return was signed and satisfies other conditions sec_6015 states that if there is an understatement_of_tax on a jointly filed return attributable to erroneous items of one individual filing the joint_return and the other individual filing the joint_return in addition to meeting other conditions establishes that in signing the return he or she either did not know or have reason to know that there was an understatement then the other individual shall be relieved of liability for the payment of tax and penalties to the extent the liability is attributable to the understatement moreover relief from joint_and_several_liability under this subsection is not an all-or-nothing proposition an individual may be granted relief from all or any portion of the tax_deficiency of which the individual had no actual or constructive knowledge see sec_6015 6this is a conjunctive test and therefore all requirements of sec_6015 must be satisfied to qualify a spouse for relief thereunder except as otherwise provided in sec_6015 the taxpayer bears the burden_of_proof see rule a 119_tc_306 affd 101_fedappx_34 6th cir therefore for petitioner to qualify for sec_6015 relief she must prove to the court that inter alia she did not know or have reason to know that there was an understatement_of_tax the items at issue giving rise to the understatement in this case are as follows disallowance of a deduction claimed under sec_179 for a cadillac escalade which petitioner knew was purchased and placed_in_service in disallowance of business_expenses which were deducted twice disallowance of unsubstantiated advance costs claimed to have been paid on behalf of clients and an unreported capital_gain from the sale of real_property titled in the names of intervenor and his brother which sale was facilitated by petitioner’s signing the conveyance to release any marital interest she may have had in the property a spouse has reason to know of the understatement if a reasonably prudent taxpayer in her position at the time she signed the return could be expected to know that the return contained the understatement 887_f2d_959 9th cir see also sec_1_6015-2 income_tax regs factors to consider in analyzing whether a spouse had reason to know of the understatement include the spouse’s level of education the spouse’s involvement in the family’s business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family’s past levels of income standard of living and spending patterns and the culpable spouse’s evasiveness and deceit concerning the couple’s finances price v commissioner supra pincite petitioner is educated holding a bachelor of science degree in nursing and a bachelor of arts degree in pre-law prior to and during the tax_year at issue petitioner was the manager of intervenor’s law practice as part of her duties as manager she reviewed mail received read invoices and paid bills including advance cost expenses on clients’ accounts petitioner kept all of the records for the law practice in petitioner was the sole party responsible for reviewing the documents to be presented to the tax_return_preparer for tax_year in doing so petitioner reviewed the expenses of the law practice petitioner even assisted the return preparer with the preparation of the joint income_tax return for during the preparation of the return petitioner matched each bank check against each expense to be claimed finally intervenor was not deceptive about financial matters and in fact frequently discussed with petitioner then his wife business and family financial matters petitioner was responsible for the personal and law practice finances she either knew or should have known as the manager of the law practice who helped prepare the tax_return for that business_expenses were being twice deducted and that excessive deductions for advance client costs were being claimed as part of preparing the return petitioner should have informed the preparer that the cadillac escalade had been purchased and placed_in_service in and not in she had actual knowledge of those facts because she drove the vehicle during in the course of her duties as manager of the law practice and because the vehicle was titled in her name two matters which do not require any knowledge of tax law finally petitioner knew or had reason to know of the unreported capital_gain from the sale of lots and the sale of this property was contingent upon petitioner’s signing the deed of conveyance which she did moreover both petitioner and intervenor testified that they frequently discussed personal and business finances during the marriage in fact intervenor testified that petitioner and intervenor discussed the sale price negotiations for lots and prior to the sale of the property intervenor discussed with petitioner that the lots were purchased for approximately dollar_figure and that negotiations were then occurring to sell the lots for approximately dollar_figure additionally petitioner testified that she knew prior to signing the income_tax return that the profit from the sale had been used to pay off debts of intervenor’s law firm the sales proceeds received by intervenor from the sale were deposited into the law practice checking account from which payments were made on the cadillac escalade during and on the mortgage on the couple’s house which was titled solely in petitioner’s name further a form 1099-s was issued to intervenor and petitioner in the amount of dollar_figure for in date while petitioner and intervenor were still living together the form was sent to the couple’s home address well before petitioner and intervenor filed their return while petitioner testified that she never received this document in light of the fact that petitioner testified that she routinely reviewed personal and business documents sent to the couple in conjunction with the fact that petitioner managed all business and personal finances the court finds petitioner’s testimony to be self-serving and not credible petitioner was familiar with the purchase_price and proposed sale price of the properties petitioner therefore should have known that there was some gain from the sale of the 7the parcels were owned equally by intervenor and his brother the property was sold for gross_sales proceeds in the amount of dollar_figure with intervenor’s share as half owner equating to dollar_figure in gross_sales with a cost_basis of dollar_figure resulting in a net_capital_gain of dollar_figure real_estate even if petitioner were otherwise unaware of this fact she would have known of the sales proceeds through her role as the law practice manager thus because petitioner knew or should have known of the understatement_of_tax she does not qualify for relief under sec_6015 the court has considered all relevant evidence in making its determination b sec_6015 under sec_6015 a divorced or separated spouse may seek to limit liability for a deficiency on a joint_return to the portion allocable to him or her in this case respondent concedes that certain prerequisites for relief have been met however respondent argues that petitioner is precluded from obtaining relief because under sec_6015 apportionment of liability does not apply if the commissioner demonstrates that an individual making an election under this subsection had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual this court has defined actual knowledge as an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof 115_tc_183 affd 282_f3d_326 5th cir cert 537_us_881 this actual knowledge requirement does not require the requesting spouse to possess knowledge of the tax consequences of the item giving rise to the deficiency id pincite when one spouse requests relief under sec_6015 the burden of proving the spouse’s actual knowledge of an item is on the commissioner in the case of a disallowed deduction the burden requires the commissioner to prove that the spouse had actual knowledge of the factual circumstances which made the item unallowable as a deduction 116_tc_198 and consistent with cheshire such actual knowledge does not include knowledge of the tax laws or knowledge of the legal consequences of the operative facts generally under sec_6015 a taxpayer who at the time of electing relief under that subsection is no longer married is legally_separated or has not resided with his or her spouse for a 12-month_period may obtain relief from joint_and_several_liability for the portion of the income_tax deficiency allocable to the other spouse unless the commissioner demonstrates that the electing spouse as of the time the joint income_tax return was signed had actual knowledge of the item or items that gave rise to the deficiency it is clear to the court that petitioner had actual knowledge of all items giving rise to the deficiency in joint tax ie actual knowledge of the omitted income and of factual circumstances which made the deductions unallowable petitioner was solely responsible for keeping the finances of the law practice had actual knowledge of the year the cadillac escalade was purchased and placed_in_service helped prepare the income_tax return by reviewing items with the preparer and reviewing and gathering all financial documents from the law practice including checks expense reports and business ledgers frequently discussed business and personal financial matters with her then husband discussed the sale negotiations for the real_estate property knew the amount of the proceeds of the sale and of intervenor’s basis in the property and accounted for the receipt of proceeds from said sale to make payments on intervenor’s debts on the house solely titled in her name and on the cadillac escalade petitioner controlled the client billing process and was solely responsible for overseeing the day-to-day activities of intervenor’s law practice consequently relief in the form of apportionment under sec_6015 is not available to petitioner the court has considered all relevant evidence in making its determination c sec_6015 under sec_6015 the commissioner may grant equitable relief from joint_and_several_liability if he finds that taking into account all of the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency and if relief is not available under sec_6015 or c in cases brought under sec_6015 the court applies a de novo standard of review as well as a de novo scope of review see porter v commissioner t c ___ ___ slip op pincite petitioner bears the burden of proving that she is entitled to equitable relief under sec_6015 see rule a the court has jurisdiction to determine whether a taxpayer is entitled to equitable relief under sec_6015 see sec_6015 the court’s determination is made in a trial de novo see porter v commissioner supra at slip op pincite therefore the court may consider evidence introduced at trial which was not included in the administrative record both parties submitted evidence at trial which was not available to respondent’s appeals officer the court has considered all relevant evidence in making its determination under sec_6015 relief shall be granted under procedures prescribed by the secretary these procedures have been described in revproc_2003_61 2003_2_cb_296 under sec_6015 and f the court will consider all relevant facts and circumstances in determining whether petitioner is entitled to relief as explained by revproc_2003_61 sec_4 c b pincite the requesting spouse must satisfy 8as previously discussed the court has jurisdiction to review petitioner’s claim under sec_6015 as an affirmative defense to the deficiency but not to the reported and unpaid tax_liability all of the following threshold conditions to be eligible for relief under sec_6015 the requesting spouse must have filed a joint_return for the taxable years for which relief is sought the requested relief must not have been available to the requesting spouse under sec_6015 or c no assets can have been transferred between the spouses as part of a fraudulent scheme by the spouses to hide income or avoid tax the nonrequesting spouse must not have transferred disqualified assets to the requesting spouse the requesting spouse did not file or fail to file the return with fraudulent intent and the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return respondent concedes and the court agrees that petitioner satisfies these threshold requirements for equitable relief however respondent argues that as described under the revenue_procedure petitioner is not entitled to relief under sec_6015 because petitioner had knowledge of the items giving rise to the deficiency had knowledge or reason to know that intervenor would not or could not pay the tax_liability shown on the return and if held liable for the payment of tax she would not suffer an economic hardship see revproc_2003_61 sec_4 and c b pincite petitioner completed and submitted form questionnaire for the requesting spouse and reported that she knew petitioner’s and intervenor’s joint monthly expenses were in excess of their monthly income for the tax_year petitioner was aware that checks drawn on the law practice account were often returned for insufficient funds in and petitioner made loans to the law office and to intervenor personally during and moreover petitioner knew at the time she signed the tax_return that intervenor owed a separate_income tax_liability for tax_year in excess of dollar_figure this liability was not satisfied until after the return was filed and the money used to satisfy the debt was provided by intervenor’s family this information supports the conclusion that petitioner knew that she and intervenor were having financial difficulties during tax_year and therefore intervenor would not or could not pay the tax_liabilities shown on the return additionally during the period in question petitioner knew that intervenor was legally obligated to make periodic_payments for child_support and alimony from a prior marriage and further knew that intervenor would make these payments before he would attempt to pay his tax debts as evidenced by form petitioner revealed that at the time of completing the form her monthly income was dollar_figure and her monthly expenses were dollar_figure leaving petitioner with a monthly surplus of dollar_figure ex 27-j p under revproc_2003_61 sec_4 and a ii the court must consider whether holding petitioner liable for the tax would create an economic hardship for her economic hardship is defined as the inability to meet reasonable basic living_expenses see sec_301_6343-1 proced admin regs because petitioner reported that she has a surplus of dollar_figure after payment of her expenses each month the court finds that petitioner has the ability to meet reasonable basic living_expenses and that denying petitioner relief under sec_6015 does not create an economic hardship for her under revproc_2003_61 sec_4 a v c b pincite in weighing eligibility for relief under sec_6015 it is considered a negative factor if the requesting spouse received a significant benefit beyond normal support from the unpaid income_tax_liability or item giving rise to the deficiency petitioner used profits from the sale of lots and to make monthly mortgage payments on the house that intervenor purchased for petitioner prior to their marriage which was titled solely in petitioner’s name the court finds this to have been a significant benefit to petitioner in sum the court determines that petitioner is not entitled to relief under sec_6015 conclusion because petitioner had actual knowledge of the items that created the deficiency she is not entitled to relief from joint_and_several_liability for the deficiency under sec_6015 or c further because petitioner possessed this knowledge because she knew or had reason to know at the time of filing the return that intervenor would not pay the tax because petitioner has not shown that she would suffer economic hardship if required to pay in full the liability from which she seeks relief and because she received a significant benefit from the unreported income giving rise to the deficiency petitioner is not entitled to equitable relief from joint_and_several_liability under sec_6015 petitioner’s claims regarding the unpaid tax_liability reported on her joint income_tax return are dismissed for lack of jurisdiction the court has considered the remaining arguments of all parties for results contrary to those expressed herein and to the extent not discussed above finds those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
